DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8-11, 13 and 16-19 are pending, and claims 1, 10 and 18 are independent. Claims 3, 5-7, 12, 14, 15 and 20 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 2, 4, 8-11, 13 and 16-19 have been considered. Applicant provides a summary of some of the teachings of Esmael and argues that “[a]s shown above, Esmael generates a "features space" and then trains a predictive model using the SVM where the predictive model predicts class membership for predefined classes. Esmael addresses the shortcomings of the "bag of words" approach when applied to short text ("a few phrases or 2-3 sentences") via enrichment using the external sources, specifically WordNet and an ontology. Esmael uses the SVM "because it can deal with high dimensional data". Esmael does not provide evidence sufficient to support fact finding as to "identifying a drilling event, a drilling activity, or both from a portion of the text data using a model" where feedback is obtained for training the model based on the feedback to generate a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Esmael, Bilal et al., “Automated Operations Classification using Text Mining Techniques,” 2010 Conference Paper PACIIA, China (2010) (hereinafter “Esmael”) in view of Busby et al., US Patent Application Publication No. 2009/0043555 (hereinafter “Busby”) in view of Ludvigsen et al., US Patent Application Publication No. 2014/0188892 (hereinafter “Ludvigsen”).
Claim 1. Esmael discloses a method for identifying drilling events in drilling reports (Esmael, Abstract describing using a feature vector text mining methods to understanding drilling operations), comprising: 
receiving one or more drilling reports comprising text data representing one or more observations recorded during drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They typically use short summaries to describe the activities. In most times they write a short technical text that includes the most important measurements related to current situation to describe the activity in hand.”; Fig. 1 Activity where reports and data are collected; p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” Examiner’s Note (EN): The reports and data including text are a result of the drilling operation reporting routines.); 
identifying a drilling event, a drilling activity, or both from a portion of the text data using a model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible. To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” EN: These events (e.g., pump pressure) wherein the portion of the text data does not conform to an expected format of the model (Esmael, p. 3 paragraph 2 “In most cases the extracted measurements are ambiguous because they contain unknown units such as “m”, “m/hr”, “lpm”, etc.” EN: This shows that often data does not conform to an expected format and additional processing is required);
training the model based on the feedback to generate a trained model (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the support vector machine and thus the model is trained based on that cross validation, which is construed as explained below as teaching and suggesting feedback.).
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 5); and that “cross-validation to find the best parameter C and ϒ” is used (p. 3 column 2 first paragraph) that suggests feedback has been obtained just not described, Esmael does not explicitly disclose obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified.
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified (Busby, [0060-0068] describing how cross validation is used to improve the parameter predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved for the reservoir system. EN: This teaches and suggests to one of ordinary skill in the art that from the portion of the text data, wherein the feedback depends on a comparison of predicted to identified drilling events, drilling activities, or both (Busby, [0019] “defining, for each one of the responses, a desired degree of accuracy DP, the degree of accuracy DP measuring a difference between responses predicted by the model and responses simulated by the simulator.” [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting the model as part of an iterative process until the desired accuracy is achieved. This is the standard way feedback works, a comparison is made and adjustments are made to seek a better result.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. The concept of using feedback to improve things is a known fact. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models. ([0015]).
While modified Esmael teaches that the system should be further improved to be able to implement the system in the field, it does not explicitly disclose implementing the trained model during execution of a planning application to search a database to generate search results; and generating a plan via the execution of the planning application using at least a portion of the search results.
implementing the trained model during execution of a planning application that plans drilling of a target well to search a database of offset well drilling reports to generate search results (Ludvigsen, [0003] “A computer-readable media that includes computer-executable instructions can in turn include instructions to instruct a computer to a provide a search index (e.g., for operations information and communications information), receive a query, identify a match for the query using the search index, and transmit a result responsive to the query based at least in part on the match.”; [0035] “During execution of a well plan, information capture and tagging may help preserve knowledge, support understanding, facilitate future development of a well, etc. Where communication occurs, such communication by itself may help ensure proper execution of a well plan or modification thereof. Given search functionality, one or more members of a team may submit queries and receive results to understand better how to plan, execute, etc., one or more drilling operations. As an example, such functionality may help operators optimize factors”; [0078] “The system 500 of the example of FIG. 5 includes an indexer 510 to index data, which may be, for example, retrieved from one or more databases 560 and 590. The database 560 may be an operations database that includes one or more data structures”; To one of ordinary skill in the drilling arts it is obvious to apply information obtained in one well to a nearby or offset well as pertinent data.); and 
generating a plan for drilling of the target well via the execution of the planning application using at least a portion of the search results (Ludvigsen, [0022-0034] describing search and plan adjustments; [0091] the query is used to perform a search and return results 
Esmael, Busby, and Ludvigsen are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Ludvigsen to use the developed drilling report model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better planning or adjustments to plans to exploit hydrocarbon reservoirs. ([0002]).

Claim 2. Modified Esmael teaches the method of claim 1, further comprising: recognizing a first drilling activity that occurs before the drilling event; recognizing a second drilling activity that occurs after the drilling event; and conducting an analysis of events that occurred before the drilling event, based in part on the first drilling activity, and an analysis of events that occurred after the drilling event, based in part on the second activity (Esmael, p. 2 column 1 paragraph 1-5 describing detecting drilling events (any of which may be the first), and have activities that relate to measurements that are before the event and then identifying features that “will play an important role in activities classification task” (i.e., a second activity occurring later). EN: The method and system develops a trained model to analyze drilling events and activities with ability to construct and build an accurate classifier for drilling operations classification. Because the data and report collection and analysis are part of an ongoing process any series of events/activities may be before, during, and after a given event/activity of interest.).

Claim 4. Modified Esmael teaches the method of claim 1, wherein identifying the drilling event, drilling activity, or both from the portion of the text data comprises: identifying a group of words in the portion of the text data as corresponding to a specific drilling event or a specific drilling activity (Esmael, p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” EN: Here the text from the drilling report is parsed into segments that relate to that specific event or activity, e.g., “slugged the string, 570 1pm/ 17-23 bar”); and wherein the training comprises linking the group of words to the specific drilling event or the specific drilling activity to generate the trained model (Esmael, p. 2 column 1 paragraph 3, describing that the system uses keywords and measurements to extract and construct the feature space that tie or link the words to the activities or events).

Claim 8. Modified Esmael teaches the method of claim 1, wherein training the model comprises: increasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a confirmation based on the comparison being an acceptable comparison of the predicted and identified drilling events, drilling activities, or both; and decreasing a confidence of one or more links of the model between a group of words and a drilling event or a drilling activity when the feedback comprises a correction based on the comparison being an unacceptable comparison of the predicted and identified drilling events, drilling activities, or both (Busby, [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting each iteration can be controlled by the user” (i.e., the separate identifier here is the user choosing what analytical model is used to focus on a particular drilling activity or event.); [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved.; EN: This teaches and suggests to one of ordinary skill in the art that the iterative (i.e., feedback via repetition and refinement) process is controlled with user input and is based on desired uncertainties (i.e., confidence levels of the parameters and results). It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art. Adjusting the confidence or uncertainty/error up or down as desired to tune models is part of the standard feedback process.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models at a desired level of accuracy. ([0015]).


Claims 9-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Esmael, Bilal et al., “Automated Operations Classification using Text Mining Techniques,” 2010 Conference Paper PACIIA, China (2010) (hereinafter “Esmael”) in view of Busby et al., US Patent Application Publication No. 2009/0043555 (hereinafter “Busby”) in view of Ludvigsen et al., US Patent Application Publication No. 2014/0188892 (hereinafter “Ludvigsen” and further in view of Givens et al., US Patent Application Publication No. 2007/0199721 (hereinafter “Givens” submitted in IDS dated 11/19/2018).
Claim 9. Modified Esmael teaches the method of claim 1. Esmael does not explicitly disclose further comprising: based on the identified drilling event or the identified drilling activity, analyzing a well plan to obtain a well plan analysis, wherein the analyzing comprises by one or more of: constructing a risk-stick chart, performing a non-productive time analysis, or conducting a Monte Carlo analysis of well time; and adjusting the well plan based on the well plan analysis.
Givens teaches further comprising: based on the identified drilling event or the identified drilling activity, analyzing a well plan to obtain a well plan analysis, wherein the analyzing comprises by one or more of: constructing a risk-stick chart, performing a non-productive time analysis, or conducting a Monte Carlo analysis of well time; and adjusting the well plan based on the well plan analysis (Givens, [0076] “In the WPS, a detailed operational activity plan is automatically assembled from customizable templates. To obtain the time to drill the planned well, the duration for each activity is calculated based on the engineered 
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael and applying various numerical methods for cost and risk analysis suggested by Givens as claimed. One of ordinary skill in the art would have been motivated to make such a combination because incorporation of additional information enables better results and more efficient analysis including of risks. ([0015]).

Claim 10. Esmael discloses receiving one or more drilling reports comprising text data representing one or more observations recorded during drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They typically use short summaries to describe the activities. In most times they write a short technical text that includes the most important measurements related to current situation to describe the activity in hand.”; Fig. 1 Activity where reports and data are collected; p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” 
identifying a drilling event, a drilling activity, or both from a portion of the text data using a model, wherein the portion of the text data does not conform to an expected format of the model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” p. 3 paragraph 2 “In most cases the extracted measurements are ambiguous because they contain unknown units such as “m”, “m/hr”, “lpm”, etc.” EN: This shows that often data does not conform to an expected format and additional processing is required. These events (e.g., pump pressure) and activities are identified from the reports with at least a portion of the text data);
training the model based on the feedback to generate a trained model (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the support vector machine and thus the model is trained based on that cross validation, which is construed as explained below as teaching and suggesting feedback.).
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 5); and that “cross-validation to find the best parameter C and ϒ” is used (p. 3 column 2 first 
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified from the portion of the text data, wherein the feedback depends on a comparison of predicted to identified drilling events, drilling activities, or both (Busby, [0019] “defining, for each one of the responses, a desired degree of accuracy DP, the degree of accuracy DP measuring a difference between responses predicted by the model and responses simulated by the simulator.” [0018-0024] describing defining a desired accuracy, measuring a difference between responses, adjusting the model as part of an iterative process until the desired accuracy is achieved. This is the standard way feedback works, a comparison is made and adjustments are made to seek a better result. [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback. It is noted that improving models via testing and experimentations to provide refinement or feedback as a concept is understood by those of ordinary skill in the art.).
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art 
While implicitly involving computer implemented systems and methods, Esmael does not explicitly disclose a computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations.
Givens teaches a computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Givens, Fig. 12 illustrating general computer implementation, [0273] “The invention may be implemented on virtually any type of computer regardless of the platform being used. For example, as shown in FIG. 12, a computer system (900) includes a processor (902), associated memory (904), a storage device (906), and numerous other elements and functionalities typical of today's computers (not shown).”)
Esmael, Busby, and Givens are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, and Givens to implement a complete well planning system incorporating the text drilling reports of Esmael and applying various numerical methods for cost and risk analysis suggested by Givens as claimed. One of ordinary skill in the art would have been motivated to make such a 
While modified Esmael teaches that the system should be further improved to be able to implement the system in the field, it does not explicitly disclose implementing the trained model during execution of a planning application to search a database to generate search results; and generating a plan via the execution of the planning application using at least a portion of the search results.
Ludvigsen teaches implementing the trained model during execution of a planning application that plans drilling of a target well to search a database of offset well drilling reports to generate search results ((Ludvigsen, [0003] “A computer-readable media that includes computer-executable instructions can in turn include instructions to instruct a computer to a provide a search index (e.g., for operations information and communications information), receive a query, identify a match for the query using the search index, and transmit a result responsive to the query based at least in part on the match.”; [0035] “During execution of a well plan, information capture and tagging may help preserve knowledge, support understanding, facilitate future development of a well, etc. Where communication occurs, such communication by itself may help ensure proper execution of a well plan or modification thereof. Given search functionality, one or more members of a team may submit queries and receive results to understand better how to plan, execute, etc., one or more drilling operations. As an example, such functionality may help operators optimize factors”; [0078] “The system 500 of the example of FIG. 5 includes an indexer 510 to index data, which may be, for example, retrieved from one or more databases 560 and 590. The database 560 may be an 
generating a plan for drilling of the target well via the execution of the planning application using at least a portion of the search results (Ludvigsen, [0022-0034] describing search and plan adjustments; [0091] the query is used to perform a search and return results that are then used “to associate the model and team communications to an operation executed, being executed, to be executed or planned, being planned or to be planned.”).
Esmael, Busby, Givens and Ludvigsen are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, Givens and Ludvigsen to use the developed drilling report model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better planning or adjustments to plans to exploit hydrocarbon reservoirs. ([0002]).

Regarding claim 11, incorporating the rejections of claims 2 and 10, claim 11 is rejected for substantially similar rationale as discussed above.
Regarding claim 13, incorporating the rejections of claims 4 and 10, claim 13 is rejected for substantially similar rationale as discussed above.
Regarding claim 16, incorporating the rejections of claims 8 and 10, claim 16 is rejected for substantially similar rationale as discussed above.


Claim 18. Esmael discloses receiving one or more drilling reports comprising text data representing one or more observations recorded during drilling activity (Esmael, Abstract “Classifying textually-described drilling operations presents big challenges because drilling personnel use a specialised way of describing the drilling process as part of their daily reporting routine. They typically use short summaries to describe the activities. In most times they write a short technical text that includes the most important measurements related to current situation to describe the activity in hand.”; Fig. 1 Activity where reports and data are collected; p. 2 column 1 paragraph 2 “In the first phase, the original text is split into segments with the help of punctuations. Each segment contributes to provide a subtopic of the original text.” Examiner’s Note (EN): The reports and data including text are a result of the drilling operation reporting routines.); 
identifying a drilling event, a drilling activity, or both from a portion of the text data using a model, wherein the portion of the text data does not conform to an expected format of the model (Esmael, Fig. 1 Measurements Extraction and syntactic Analysis; p. 2 column 1 paragraph 3 “In the second phase the features space will be constructed by extracting informative features as far as possible To detect what the informative features are; we analyzed a huge amount of activities, we observed that: Most activities have measurements such as Mud Weight, Hole Depth, Pump Pressure, etc.” p. 3 paragraph 2 “In most cases the extracted measurements are ambiguous because they contain unknown units such as “m”, “m/hr”, 
training the model based on the feedback to generate a trained model (Esmael, Fig. 1 illustrating training the predictive model with the features that have been selected after cross validation (i.e., feedback); p. 3 column 2 paragraph 1 “Apply the best C and γ to train the whole training set.” EN: Here the best available parameters were determined based on cross validation for the support vector machine and thus the model is trained based on that cross validation, which is construed as explained below as teaching and suggesting feedback.).
While Esmael discloses that “[c]lassification task has been done using Support Vector Machine classifier which is a state-of-the-art classification method” (p. 3 column 1 paragraph 5); and that “cross-validation to find the best parameter C and ϒ” is used (p. 3 column 2 first paragraph) that suggests feedback has been obtained just not described, Esmael does not explicitly disclose obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified.
Busby teaches obtaining feedback based at least in part on the drilling event, the drilling activity, or both that were identified from the portion of the text data, wherein the feedback depends on a comparison of predicted to identified drilling events, drilling activities, or both (Busby, [0060-0068] describing how cross validation is used to improve the predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved. EN: This teaches and suggests to one of ordinary skill in the art that cross validation is a form of feedback. It is noted that improving models via testing .
Esmael and Busby are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael and Busby to use iterative cross validation as the feedback to improve the model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better models. ([0015]).
While implicitly involving computer implemented systems and methods, Esmael does not explicitly disclose a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations.
Givens teaches a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations (Givens, Fig. 12 illustrating general computer implementation, [0273] “The invention may be implemented on virtually any type of computer regardless of the platform being used. For example, as shown in FIG. 12, a computer system (900) includes a processor (902), associated memory (904), a storage device (906), and numerous other elements and functionalities typical of today's computers (not shown).”; [0274] “Further, software instructions to perform embodiments of the invention may be stored on a computer readable medium such as a compact disc (CD), a diskette, a tape, a file, or any other computer readable storage device.”)

While modified Esmael teaches that the system should be further improved to be able to implement the system in the field, it does not explicitly disclose implementing the trained model during execution of a planning application to search a database to generate search results; and generating a plan via the execution of the planning application using at least a portion of the search results.
Ludvigsen teaches implementing the trained model during execution of a planning application that plans drilling of a target well to search a database of offset well drilling reports to generate search results (Ludvigsen, [0003] “A computer-readable media that includes computer-executable instructions can in turn include instructions to instruct a computer to a provide a search index (e.g., for operations information and communications information), receive a query, identify a match for the query using the search index, and transmit a result responsive to the query based at least in part on the match.”; [0035] “During execution of a well plan, information capture and tagging may help preserve knowledge, support understanding, facilitate future development of a well, etc. Where communication 
generating a plan for drilling of the target well via the execution of the planning application using at least a portion of the search results (Ludvigsen, [0022-0034] describing search and plan adjustments; [0091] the query is used to perform a search and return results that are then used “to associate the model and team communications to an operation executed, being executed, to be executed or planned, being planned or to be planned.”).
Esmael, Busby, Givens and Ludvigsen are analogous because they are related to models for analyzing reservoirs. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Esmael, Busby, Givens and Ludvigsen to use the developed drilling report model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because additional information enables better planning or adjustments to plans to exploit hydrocarbon reservoirs. ([0002]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Opeyemi Bello, et al., “Application of Artificial Intelligence Techniques in Drilling System Design and Operations: A State of the Art Review and Future Research Pathways,” SPE-184320-MS (2016) related to AI tools have been proposed to abridge the technology gaps hindering automated execution and monitoring of key reservoir simulation, drilling and completion procedures including seismic pattern recognition, reservoir characterization and history matching, permeability and porosity prediction, PVT analysis, drill bits diagnosis, overtime well pressure-drop estimation, well production optimization, well performance projection, well portfolio management and quick, logical decision making in critical and expensive drilling operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148